Learned, P. J.
A plaintiff may allege all his complaint on information and belief, and then may verify it. In that case there is really no fact positively sworn to. This shows that the verification of a complaint (simply as a complaint) is quite different from affidavits upon which orders of arrest and the like can be granted. In the latter, there must be positive statement of facts, from which the court can form its opinion. But, in the case of a complaint, no action can be had against the defendant until he has been served with a copy, and has had an opportunity to answer; and, when he answers, he does not answer any matters stated in the verification, but only the allegations of the complaint itself. Now, in this case, the plaintiff’s attorney has stated his belief in those points of the complaint which are alleged on information and belief. He has stated that his information came from letters of the plaintiff, and conversations with the defendant. Such letters and conversations are therefore the grounds of his belief; for he says his belief rests on information, and he gives the source of his information. Nor has it ever been thought necessary to specify in detail the information. It would be a useless labor for the attorney, in such a case, to give a copy of the letters, or a full narration of the conversations. The defendant cannot suffer. He has only to deny the complaint, if it be untrue. If it is true, then he should make no denial. The verification only requires him to verify his answer. If he cannot do this, he ought not to defend. We are of opinion that the verification of the complaint, though not quite formal, was practically sufficient. The judg*265ment of the county court is reversed, and that of the city court affirmed, with costs.
Landon and Ingalls, JJ., concur.